Case: 20-10447   Date Filed: 07/07/2020   Page: 1 of 2



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10447
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 4:19-cr-00066-RSB-CLR-14



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                 versus

ZACHARY CARTER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                               (July 7, 2020)

Before JILL PRYOR, NEWSOM and HULL, Circuit Judges.

PER CURIAM:
              Case: 20-10447     Date Filed: 07/07/2020   Page: 2 of 2



      Matthew K. Hube, appointed counsel for Zachary Carter in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Carter’s conviction and sentence are AFFIRMED.




                                         2